Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-134864 Summary of Final Terms May 20, 2008 $900,000,000 TWO YEAR FLOATING RATE SENIOR NOTES Issuer: American Express Credit Corporation Expected Issue Ratings (1): Aa3 stable (Moodys) /A+ stable (S&P) /A+ stable (Fitch) Principal Amount: $900,000,000 Security Type: Senior Notes Trade Date: May 20, 2008 Settlement Date: May 27, 2008 (T+4) Maturity Date: May 27, 2010 Coupon Rate: 1-month USD-BBA-LIBOR Reuters LIBOR01+ 140 bps Initial Coupon Setting: [TBD] on May 22, 2008 Interest Determination Date: Two London Business Days prior to each Interest Reset Date Coupon Payment Dates: The 27th day of each month, commencing June 27, 2008, continuing to and including the Maturity Date Price to Public: 100.000% Upfront Fee: 0.020% Price to Issuer: 99.980% Net Proceeds to Issuer: $899,820,000 All-in Cost: 1-month LIBOR + 141 bps Day Count: Actual/360 Minimum Denomination: $1K x $1K Business Days: New York, London CUSIP: 0258M0CV9 ISIN: US0258M0CV96 Agents: Barclays Capital Inc. BNP Paribas Securities Corp. Deutsche Bank Securities Inc. Base Documentation: SEC-registered Deutsche Bank DTC#: (1) An explanation of the significance of ratings may be obtained from the rating agencies. Generally, rating agencies base their ratings on such material and information, and such of their own investigations, studies and assumptions, as they deem appropriate. The rating of the notes should be evaluated independently from similar ratings of other securities. A credit rating of a security is not a recommendation to buy, sell or hold securities and may be subject to review, revision, suspension, reduction or withdrawal at any time by the assigning rating agency. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, you may obtain a copy of the prospectus by calling Deutsche Bank Securities Inc. at 1-800-503-4611.
